DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 9, 11-12, & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over IKEDA et al. (US Pub. No. 2010/0088556 A1).
In respect to Claim 1, IKEDA teaches:
a method for data backup, comprising: in response to a switch to be performed from a first storage node to a second storage node, determining whether there is an ongoing data backup operation between the first storage node and a third storage node, (IKEDA illustrates [FIG. 17] VOL 1, VOL 2, VOL 3, wherein these represent a first, second, and third storage. Ikeda illustrates a connection between VOL 1 and VOL 3 wherein the backup operation is suspended when there is a connection between VOL 1 and VOL 2.)
the second storage node being used for backing up data of the first storage node in real time, and the third storage node being used for backing up the data of the first storage node periodically; (IKEDA illustrates [FIG. 17] a second storage capable of performing the intended use of the instant limitation.  A prior art structure which is capable of performing the intended use as recited meets the claim and satisfies the intended use limitation.)
and in response to the ongoing data backup operation between the first and third storage nodes, ceasing the data backup operation (Ikeda illustrates [FIG. 17] a connection between VOL 1 and VOL 3 wherein the backup operation is suspended when there is a connection between VOL 1 and VOL 2, wherein suspension is indicative of ceasing the data backup operation.)
As per Claim 3, IKEDA teaches:
wherein ceasing the data backup operation comprises: releasing at least one of a resource and a command associated with the data backup operation (IKEDA illustrates [FIG. 9]  a remote copy which is replicated.)
As per Claim 4, IKEDA teaches:
wherein ceasing the data backup operation comprises: setting a state of the data backup operation to a ceased state to indicate that the data backup operation has been ceased (IKEDA illustrates [FIG. 17] suspension of a data backup.)

Claims 9 & 11-12 are the apparatus claims corresponding to method claims 1 & 3-4 respectively, therefore are rejected for the same reasons noted above.

Claim 17 is the media claim corresponding to method claim 1, therefore is rejected for the same reasons noted above.

Allowable Subject Matter
Claims 2, 5-8, 10, & 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        August 3, 2021